Mr. Justice Walker delivered the opinion of the Court: This was a bill in equity, filed by plaintiff in error, in the Superior Court of Cook' county, against defendants in error, for relief on this agreement: “This agreement between M. C. McDonald, Joseph Martin and Leander Douglass, witnesseth: “That said Douglass is to act as the attorney of Pat. Guerin, now in Knox county jail under indictment for larceny, and also for conspiracy to commit larceny; and said Martin has deposited with said McDonald §1200. Now, if said Douglass succeeds in obtaining the release of said Guerin, on habeas corpus, nolle pros, or on final trial in the circuit or Supreme Court, then the said McDonald agrees to pay said money to said Douglass; and if, in the end of the litigation, said Guerin shall not be successfully defended or released, or if said Martin shall procure his release before the first Monday of October next without the services of said Douglass, then the money to be paid to said Martin. ” It was dated the 23d of July, 1880, and was signed by Martin, Douglass and McDonald! The bill alleges that Douglass entered upon the defence, as required by the agreement; that the indictment against Guerin for conspiracy to commit larceny was by complainant procured to be dismissed; that he rendered other valuable services in the defence of Guerin; that he and Martin conspired to cheat complainant out of his fee, and in pursuance thereof Guerin plead guilty to the indictment for larceny, and was sentenced thereunder to a term in the penitentiary, thereby rendering it impossible for complainant to perform his contract by procuring his acquittal before a jury. He alleges he was ready, able and willing to perform his part of the contract, and to try the case before a jury. It is alleged in the bill that the amount mentioned in the contract as having been deposited by Martin with McDonald was a certificate of deposit in a Chicago bank, and was assigned by Martin to McDonald as a fund with which to pay complainant for his legal services in the case, and it is alleged that this thereby became a trust fund in favor of complainant. To this bill a demurrer was filed, which was sustained by the court, and the bill was dismissed. The ease was removed to the Appellate Court for the First District, where, on a hearing, the decree was affirmed, and complainant brings the case to this court on error, and urges a reversal. He assigns for error that it was error in the Appellate Court to affirm the decree of the lower court, and that it should have been reversed. The question of the jurisdiction of a court of equity lies at the threshold of this case. It is urged, in support of the decree, that there is a complete remedy at law, and that a court of equity has no power to afford relief even if plaintiff in error has grounds of recovery. As long as the difference is recognized between the jurisdiction of the two forums, each must be confined to its own, and it is the'province of the legislature, and not the judicial department, to abolish the distinction. It is a rule that has never been questioned, that where the two courts prevail, a court of chancery is prohibited from entertaining jurisdiction in all cases where the plaintiff has a complete and adequate remedy at law. The rule is, however, subject to the limitation that in a small number of cases the jurisdiction is concurrent, and in others the General Assembly has conferred on the court of chancery a concurrent jurisdiction. But they do not form the rule, but are exceptions to it. And where a court of law has jurisdiction, complainant must show that his case falls within the exception, before he can obtain relief in equity. These propositions are plain, and familiar to the entire profession; but while they are fully recognized, difficulty may and does arise as to their application in some cases. It can not be successfully contested that an action at law would lie on this agreement, nor is it perceived why it would not be as adequate and fully as complete, as a remedy, as by a bill in chancery. If a recovery was thus obtained, it would be against the same parties that a decree would be rendered, and the fruits of the judgment as certain and effectual. In an action at law, if a breach of the agreement was averred and proven, a judgment would follow, with an assessment of the amount of damages proven. But it is claimed that the court should take jurisdiction under its equitable head of administering a trust,—that when Martin placed the money in McDonald’s hands it became a trust fund, to be held by him for plaintiff in error. We fail to see on what principle, or under what rule, it can be a trust. When a person loans another a sum of money, or sells him property on time, there is, in one sense, a trust, but not in the equitable sense. Complainant did not look to that fund for payment, but he took McDonald’s contract to pay it on the performance of the agreement by plaintiff in error. McDonald did not agree to pay plaintiff in error from that specific fund, but the promise was general. The agreement does not show, ñor is it alleged, that the money was placed in McDonald’s hands as a stakeholder; but if it did appear, that would not confer jurisdiction on a court of equity. The books abound with cases of suits against stakeholders, and no case has come to our attention where a suit in chancery was maintained in such a ease. We are clearly of opinion that the remedy was at law, and not in equity. Plaintiff in error refers to the case of Steele v. Clark, 77 Ill. 471, as controlling this case. We regard this as a misapprehension. It is true that the rule is there broadly stated that where property is conveyed or given by one person to another for the use of a third person, such a trust as is recognized and administered by equity will be created. That was not said with a view to defining the rule with precision. The mere delivery of property or money to be thus held, independent of all other circumstances, does not necessarily create such a trust. Other and equitable considerations must exist to produce that effect. It must either vest an equitable title in, or create a lien in favor of, the beneficiary, and this must be by agreement of the parties, or under such circumstances as equity will declare a lien exists. There is nothing to show such title or lien in this case. Perceiving no error in this record, the decree of the Appellate Court is affirmed. Decree affirmed.